DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1 and 20 is/are allowable because the Prior Art of record fails to show or render obvious  in response to starting Radio Access Network Location Area Update (RLAU), reading the uplink data in the designated buffer; and transmitting the uplink data to the base station through request signaling corresponding to the RLAU, such that the base station acquires the uplink data in the request signaling, wherein the request signaling is random access request signaling, and the transmitting the uplink data to the base station through request signaling corresponding to the RLAU comprises: adding the uplink data to the random access request signaling; and sending, to the base station, the random access request signaling carrying the uplink data. wherein the random access request signaling further comprises Radio Resource Control (RRC) connection recovery request signaling in combinations set forth in the respective claims.
Claim(s) 11 is/are allowable because the Prior Art of record fails to show or render obvious in response to detecting that the UE has started Radio Access Network Location Area Update (RLAU), reading the downlink data in the designated buffer; and transmitting the downlink data to the UE in response signaling corresponding to the RLAU, such that the UE acquires the downlink data in the response signaling, wherein the response signaling is random access .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/GARY MUI/Primary Examiner, Art Unit 2464